DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment of claims 1, 2, 16, and 17, and submission of new claim 19 in “Claims - 11/23/2020” is acknowledged. 
Prior to this office action considers claims 1-19 pending for prosecution, of which, non-elected claims 5, 7-13 and 15 were withdrawn, and claims 1-4, 6, 14 and 16-19 were examined on their merits. 
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Rejoinder of Non-Elected Withdrawn Claims 5, 7-13 and 15: Claim 1 is allowable. The restriction requirement between Species, as set forth in the Office action mailed on “Requirement for Restriction/Election - 07/27/2020” , has been reconsidered in view of the allowability of claim 1 to the elected invention, pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of “Requirement for Restriction/Election - 07/27/2020” is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In view of the above, this office action considers claims 1-19 pending for prosecution.
Reasons for Allowances
Claims 1-19 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claims 1, 16, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s , “the first insulating layer includes a sub-edge  arranged adjacent to the first edge  of the display panel, and a distance between the sub-edge  and the first edge  of the display panel is D1, and the plurality of bonding pads have a first bonding pad edge arranged adjacent to the first edge of the display panel, and a distance between the first bonding pad edge  and the first edge  of the display panel is D2, where D1≥D2”, as recited in  claim 1, and variation of those in claim 16.
The most relevant prior art of references (US 20200013330 A1 to Kim; Byoung Yong) substantially discloses in Figures 2, 4,11  and in  paragraphs [0014, 0057, 0059]  the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20150228706 A1 to Lee; Hee-Kwon) is considered pertinent to applicant's disclosure. See form PTO-892. Lee; Hee-Kwon discloses in Figure 1, and in paragraph [0057+], a display device including a display panel comprising display area (300), non display area (200), a chip on film (COF) coupled to the display panel, plurality of COF wires and a plurality of COF pads that relates to claims 1, 16’s a through- hole and corresponding bonding pad, and a flexible printed circuit board (FPCB) coupled to the COF
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 16 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to 
Claims {2-15} and {17-19} are allowed as those inherit the allowable subject matter from claims 1 and 16, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Lee; Hee-Kwon (US 20150228706 A1) discloses a display device including a display panel comprising display area (300; Fig 1; [0057+]), non display area (200), a chip on film (COF) coupled to the display panel, plurality of COF wires and a plurality of COF pads that relates to claims 1,16’s a through- hole and  corresponding bonding pad, and a flexible printed circuit board (FPCB) coupled to the COF.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        January 9, 2021